DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-13, 17-19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 104276080A) (hereafter Yu) (See IDS) in view of T. Hoang Ngan Le, “ Multiple Scale Faster- RCNN approach to driver’s cell phone usage and hands on steering wheel detection” (hereafter Le).
 	Regarding claims 1, 19 and 35, Yu discloses a method for detecting a state of holding a steering wheel, comprising: 
obtaining a detection result by detecting a video stream collected from a target vehicle (lines 90-92, page 3, lines 238-242, image signal collected by camera into a corresponding digital video signal and accesses the memory to process the video data); 
acquiring an associated state of first Region of Interest (ROI) information and second ROI information carried in the detection result in a two-dimensional plane, wherein the first ROI information is ROI information about the steering wheel of the target vehicle, and the second ROI information is ROI information about a hand of a driver driving the target vehicle (lines 76-85, First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest with this coordinate point as the center, perform image preprocessing on the region of interest (ROI) and adopt a dual-threshold The judging method judges whether there is a similar hand shape in a single region of interest (ROI), and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or ]eaves the steering wheel with both hands, lines 132-136, Calibrate the position of the steering wheel; The steering wheel in the image is an ellipse, determine the center of the steering wheel ellipse, include the area where the steering wheel is located in the ellipse ring, and determine the position of the steering wheel in the image; Step 2:. Calculation of the coordinates of the points around the steering wheel); 
determining a current state between the hand of the driver and the steering wheel of the target vehicle according to the associated state (lines 14-17, step 2, Use the operator detection and recognition method to calculate the image to determine whether the driver's hand is away from the steering wheel and determine whether the driver has left the steering wheel with the left operating hand, left the steering wheel with the right operator, or left the steering wheel with both hands, lines 263-269, The detection and early warning system collects the image of the driver operating the steering wheel through the camera 1, and first uses the image process1ng algorithm in the digital signal processor 2 to detect the steering wheel, locate the image area where the steering wheel is located; extract the driver' s image area from the located steering wheel image area Operator position information; use the extracted operator hand information to determine the state of the driver's hand image; then determine the driver's current behavior; comprehensively determine the results of the multi-frame images to determine the driver's hand off the steering wheel; finally The processing result is transmitted to the control module 4, lines 271-278, First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, and intercept a region of interest of an appropriate size with this coordinate point as the center. After reprocessing the image of the region of interest, The double-threshold method is adopted to determine whether there is a similar hand shape in a single region of interest (ROI), and then the Omni-steering wheel area is detected counterclockwise along the steering wheel center line in the image with a certain step length, and each piece of the steering wheel intercepted can be calculated The value corresponding to the region of interest is used as a basis to determine the number and position of the operating hands on the steering wheel).  

Yu further discloses step 2 description, determining region of interest of steering wheel and if hand intercept with the steering wheel region of interest to determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or leaves the steering wheel with both hands, But, does not explicitly disclose the wherein the first ROI information is ROI information about the steering wheel of the target vehicle, and the second ROI information is ROI information about a hand of a driver driving the target vehicle.
However, in same field of endeavor, Le teaches driver’s cell phone usage and hands on steering wheel detection in which the page 47, left column, teaches our proposed CNN-based method named Multiple Scale Faster-RCNN (MS-FRCNN) first detects and extracts the regions of interest (RoI), namely, hands, faces and steering wheels. Each RoI is assigned to one confidence score. In order to investigate if the cell-phone is being used or determinate if both hands are on steering wheel, the high confident scores together with following observations are used, see, Fig. 4, the wheel detection by applying proposed MS-FRCNN with steering wheel detection, hand detection and hand of wheel detection.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Le with the Yu, so as to have ROI corresponding to the steering wheel and ROI corresponding to the hand to determine the hand of the steering wheel detection, the motivation is to robustly and automatically determine whether a driver is using a cell-phone as well as detect if his/her hands are on the steering wheel.

Yu, pages 10-15, colleting images, Ye, page 47, right column, RGB and depth images to achieve a high classification accuracy).

 	Regarding claim 3, Yu further discloses the method, wherein obtaining the detection result by detecting the video stream collected from the target vehicle comprises: detecting an image in the video stream, and acquiring a steering wheel position of the target vehicle and a hand position of the driver to obtain the detection result (lines 76-85, First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest with this coordinate point as the center, perform image preprocessing on the region of interest (ROI) and adopt a dual-threshold The judging method judges whether there is a similar hand shape in a single region of interest (ROI), and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or ]eaves the steering wheel with both hands, lines 132-136, Calibrate the position of the steering wheel; The steering wheel in the image is an ellipse, determine the center of the steering wheel ellipse, include the area where the steering wheel is located in the ellipse ring, and determine the position of the steering wheel in the image; Step 2:. Calculation of the coordinates of the points around the steering wheel).

lines 72-84, 1zStep 1: Collect the image of the driver operating the steering wheel; 73 Step 2: Use the operator detection and recognition method to calculate the image, judge the driver's hand from the steering wheel, and determine whether the driver has left tJ1e steering wheel with the left operating hand, left the steering wheel with the right operator, or left the steering wheel with both hands; 76 First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest with this coordinate point as the center, perform image preprocessing on the region of interest. and adopt a dual-threshold The judging method judges whether there is a similar hand shape in a single region of interest, and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand), wherein the categories comprise: the hand position is on the steering wheel position, and the hand position is off the steering wheel position (pages, 10-20, Step 2: Use the operator detection and recognition method to calculate the image to determine whether the driver's hand :is away from the steering wheel and determine whether the driver has left the steering wheel with the left operating hand, left the steering wheel with the right operator, or left the steering wheel with both hands).

lines 72-84, Step 1: Collect the image of the driver operating the steering wheel; 73 Step 2: Use the operator detection and recognition method to calculate the image, judge the driver's hand from the steering wheel, and determine whether the driver has left tJ1e steering wheel with the left operating hand, left the steering wheel with the right operator, or left the steering wheel with both hands; 76 First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest with this coordinate point as the center, perform image preprocessing on the region of interest. and adopt a dual-threshold The judging method judges whether there is a similar hand shape in a single region of interest, and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand). Yu discloses determining region of interest of steering wheel and if hand intercept with the steering wheel region of interest to determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or leaves the steering wheel with both hands, But, does not explicitly disclose the wherein the first ROI information is ROI information about the steering wheel of the target 
However, in same field of endeavor, Le teaches driver’s cell phone usage and hands on steering wheel detection in which the page 47, left column, teaches our proposed CNN-based method named Multiple Scale Faster-RCNN (MS-FRCNN) first detects and extracts the regions of interest (RoI), namely, hands, faces and steering wheels. Each RoI is assigned to one confidence score. In order to investigate if the cell-phone is being used or determinate if both hands are on steering wheel, the high confident scores together with following observations are used, see, Fig. 4, the wheel detection by applying proposed MS-FRCNN with steering wheel detection, hand detection and hand of wheel detection.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Le with the Yu, so as to have ROI corresponding to the steering wheel and ROI corresponding to the hand to determine the hand of the steering wheel detection, the motivation is to robustly and automatically determine whether a driver is using a cell-phone as well as detect if his/her hands are on the steering wheel.

 	Regarding claim 9, Yu further discloses the method, wherein detecting the image in the video stream to obtain the steering wheel position of the target vehicle comprises: determining an initial steering wheel position of the target vehicle, and detecting within the initial position according to the image in the video stream, as to obtain the steering wheel position of the target vehicle (lines 10-20, Use the operator detection and recognition method to calculate the image to determine whether the driver's hand is away from the steering wheel and determine whether the driver· has left the steering wheel with the left operating hand, left the steering wheel with the right operator, or left the steering wheel with both hands, lines 76-85, First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest with this coordinate point as the center, perform image preprocessing on the region of interest. and adopt a dual-threshold The judging method judges whether there is a similar hand shape in a single region of interest, and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or ]eaves the steering wheel with both hands).

 	Regarding claim 10, Yu further discloses the method, wherein detecting the image in the video stream to obtain the hand position of the driver comprises: obtaining the hand position of the driver corresponding to the image in the video stream through a positioning model (see, lines 76-85, First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest with this coordinate point as the center, perform image preprocessing on the region of interest. and adopt a dual-threshold The judging method judges whether there is a similar hand shape in a single region of interest, and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or ]eaves the steering wheel with both hands), But, does not explicitly disclose wherein the positioning model is obtained by training multiple sets of training data, and each set of training data in the multiple sets of training data 
	However, in same field of endeavor, Le teaches on page 51, right column and page 52, left column, the dataset consists of 2D bounding boxes around hands of drivers and passengers from 54 videos collected in naturalistic driving settings of illumination variation, large hand movements, and common occlusion. There are 7 possible viewpoints, including first person view. In the challenging evaluation protocol, the standard evaluation set consists of 5,500 training and 5,500 testing images. To use this dataset for our hand on wheel detection experiment. Because there are two modules, namely, steering wheel detection and hand detection used to determine if a hand is on the wheel; however, the labeling data is only available for hand detection. Thus, we manually label steering wheels for both training and evaluating. We consider the accuracy of the proposed system under three cases: no hand is on the wheel, one hand is on the wheel and both hands are on the wheel. The testing data is categorized into three subsets containing 284 images without a hand on the steering wheel, 2,691 images with only one hand on the steering wheel and 2,525 images with both hands on the steering wheel. The ground truth database will be publicly available. Some examples of images from SHRP-2 database and VIVA database are given in Fig. 8.
	Therefore, I would have been obvious to one of ordinary skilled in the art to combine the teachings of Le with Yu, as a whole so as to use the training method to determine the hand movements with respect to steering wheel to determine whether the hands are on or off the steering wheel to provide the safety driving supervision. 

Regarding claim 11, Yu further discloses the method as claimed in claim 10, wherein detecting the image in the video stream to obtain the hand position of the driver comprises: detecting the image in the video stream and locating to obtain an arm position of the driver; correcting according to the arm position, the hand position obtained by the positioning model, as to lines 89-96; When the detection result is that the left operator leaves the steering wheel; Set the threshold t 1 as the safe time. In step 2, the time for the operator detection and recognition method to detect one frame of image is to. Within the safe time t 1, the total number of video detection frames; Set the correction coefficient, and the number of frames that trigger the alarm, when m frames of pictures are continuously detected, among which more than m' frames are when left operator leaves the steering wheel, the warning signal is triggered, see, lines 347-350).

 	Regarding claim 12, Yu further discloses the method wherein the arm position of the driver is represented by three-dimensional information of a predetermined number of points along an arm detected from the image in the video stream (lines 34-42, First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest , with this coordinate point as the center, perform image preprocessing on the region of interest, and adopt a dual--threshold The Judging method Judges whether there is a similar hand shape in a single region of interest, and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or leaves the steering wheel with both hands, Le, discloses depth image, Ohn-Bar et al. [14] introduced a vision-based system that employs a combined RGB and depth descriptor in order to classify hand gestures. The method employs various modifications of HOG features with the combination of both RGB and depth images to achieve a high classification accuracy).

First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest with this coordinate point as the center, perform image preprocessing on the region of interest. and adopt a dual-threshold The judging method judges whether there is a similar hand shape in a single region of interest, and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or ]eaves the steering wheel with both hands) or the collective state indicates that the first ROI information intersects with the second ROI information in the two-dimensional plane; determining the current state between the hand of the driver and the steering wheel of the target vehicle is a disengaged state when the hand position is off the steering wheel position or the collective state indicates that the first ROI information doesn't intersect with the second ROI information in the two-dimensional plane (76-85, First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest with this coordinate point as the center, perform image preprocessing on the region of interest. and adopt a dual-threshold The judging method judges whether there is a similar hand shape in a single region of interest, and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or leaves the steering wheel with both hands).

 	Regarding claim 17, Yu further discloses the method, wherein the current state between the hand of the driver and the steering wheel of the target vehicle comprises one of following: two hands off the steering wheel, one hand off the steering wheel, two-hand virtual grip state, one-hand virtual grip state, two-hand solid grip state (see, lines 347-354, driver’s hand off the steering wheel, the driver's hand off the steering wheel includes two types: normal hand off the steering wheel and abnormal hand off the steering wheel).

 	Regarding claim 18, Yu further discloses the method, wherein before acquiring the associated state of the first ROI information and the second ROI information carried in the detection result in the two-dimensional plane, further comprising: detecting the number of a hand; acquiring an associated state of the steering wheel position and a hand position of each hand of the driver in the two-dimensional plane when the detected number of the hand is two (lines 34-42, First determine the position of the steering wheel in the image, establish a system coordinate system, determine the coordinates of the point on the center line of the steering wheel in the image by calculation, intercept the region of interest ,with this coordinate point as the center, perform image preprocessing on the region of interest, and adopt a dual-threshold The Judging method Judges whether there is a similar hand shape in a single region of interest, and then detects the Omni-steering wheel area counterclockwise along the center line of the steering wheel in the image with the step length X, and calculates the value corresponding to each region of interest intercepted by the steering wheel. Determine the number and position of the operating hands on the steering wheel, and determine whether the driver leaves the steering wheel with the left operating hand, leaves the steering wheel with the right operating hand, or leaves the steering wheel with both hands; 347-354).

Allowable Subject Matter
7.	Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2019/0246036) discloses [0108] the gesture detection module 665 only proceeds with the method 1200 if at least one hand is touching the steering wheel.  Whether at least one hand is touching the steering wheel may be determined through image recognition, in response to a signal from a sensor in the steering wheel.
Zhou et al. (US 2017/0344838) discloses hierarchical context aware extremity detection.
Van’tZelfde et al. (US 9,248,851) discloses steering wheel hand detection identifying the presence and/or location of a driver's hands on the steering wheel.  The systems include a sensor mat including a plurality of sensor loops arranged in the steering wheel to achieve multiple sensing zones.  Because the systems include a sensor mat including a plurality of sensor loops, the systems can be implemented in steering wheels having different designs.  The systems can also be implemented to achieve different numbers and/or types (e.g., tap detection, swipe detection, grip detection, etc.) of sensing zones.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/20/2021